SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (Rule 13d-102) INFORMATION INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 4)* GREEKTOWN SUPERHOLDINGS, INC. (Name of Issuer) SERIES A-2 COMMON STOCK, $0.01 PAR VALUE (Title and Class of Securities) []+ (CUSIP number) Brigade Capital Management, LLC Attention: Donald E. Morgan, III 399 Park Avenue Suite 1600 New York, NY 10022 (212) 745-9700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 25, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). + To the knowledge of the reporting persons, no CUSIP number currently exists for the Series A-2 Common Stock. CUSIP No. [] 13D/A Page 2 of 6 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 479,147* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 479,147* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 479,147* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ (see instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100%* 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO * As is separately reported on Amendment No. 4 to a Schedule 13D filed by the Reporting Person on February 25, 2013, as may be amended from time to time, the Reporting Person beneficially owns 395,606shares of the Issuer's Series A-2 Preferred Stock, which are convertible into shares of the Issuer's Series A-2 Common Stock, par value $0.01 per share, (the "Common Stock") at the current conversion ratio of 1.13-to-1 (subject to the limitations on conversion set forth in Issuer's Charter relating to compliance with the requirements of the Michigan Gaming Control Board (the "MGCB"), as described in Item 3 below).Pursuant to Rule 13d-3 of the Securities Exchange Act of 1934 (the "Exchange Act") and as described in Items 1 and 5 below, the number of shares of Common Stock beneficially owned by the Reporting Person reported herein, and the applicable percentage, represents shares of Common Stock into which the Reporting Person's shares of Series A-2 Preferred Stock are convertible by Brigade LCSF assuming that only Brigade LCSF converted its shares of Series A-2 Preferred Stock (including upon exercise of its warrants to purchase shares of Series A-2 Preferred Stock (the "Warrants") and that no other holder of Series A-2 Preferred Stock converted any shares of Series A-2 Preferred Stock and no other holder of warrants exercisable for shares of Series A-2 Preferred Stock (the "Warrants") exercised any such Warrants and converted any of the shares of Series A-2 Preferred Stock issued upon the exercise of any such Warrants. Terms are defined in the Items below. CUSIP No. [] 13D/A Page3 of 6 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) BRIGADE CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 479,147* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 479,147* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 479,147* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ (see instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100%* 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * As is separately reported on Amendment No. 4 to Schedule 13D filed by the Reporting Person on February 25, 2013, as may be amended from time to time, the Reporting Person beneficially owns 395,606shares of the Issuer's Series A-2 Preferred Stock, which are convertible into shares of Common Stock at the current conversion ratio of 1.13-to-1 (subject to the limitations on conversion set forth in Issuer's Charter relating to compliance with the requirements of the MGCB, as described in Item 3 below).Pursuant to Rule 13d-3 of the Exchange Act and as described in Items 1 and 5 below, the number of shares of Common Stock beneficially owned by the Reporting Person reported herein, and the applicable percentage, represents shares of Common Stock into which the Reporting Person's shares of Series A-2 Preferred Stock are convertible by Brigade LCSF assuming that only Brigade LCSF converted its shares of Series A-2 Preferred Stock (including upon exercise of its Warrants) and that no other holder of Series A-2 Preferred Stock converted any shares of Series A-2 Preferred Stock and no other holder of Warrants exercised any such Warrants and converted any of the shares of Series A-2 Preferred Stock issued upon the exercise of any such Warrants.Terms are defined in the Items below. CUSIP No. [] 13D/A Page4 of 6 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) DONALD E. MORGAN, III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 479,147* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 479,147* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 479,147* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ (see instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * As is separately reported on Amendment No.4 to a Schedule 13D filed by the Reporting Person on February 25, 2013, as may be amended from time to time, the Reporting Person beneficially owns 395,606shares of the Issuer's Series A-2 Preferred Stock, which are convertible into shares of Common Stock at the current conversion ratio of 1.13-to-1 (subject to the limitations on conversion set forth in Issuer's Charter relating to compliance with the requirements of the MGCB, as described in Item 3 below).Pursuant to Rule 13d-3 of the Exchange Act and as described in Items 1 and 5 below, the number of shares of the Common Stock beneficially owned by the Reporting Person reported herein, and the applicable percentage, represents shares of Common Stock into which the Reporting Person's shares of Series A-2 Preferred Stock are convertible by Brigade LCSF assuming that only Brigade LCSF converted its shares of Series A-2 Preferred Stock (including upon exercise of its Warrants) and that no other holder of Series A-2 Preferred Stock converted any shares of Series A-2 Preferred Stock and no other holder of Warrants exercised any such Warrants and converted any of the shares of Series A-2 Preferred Stock issued upon the exercise of any such Warrants.Terms are defined in the Items below. CUSIP No. [] 13D/A Page5 of 6 Pages Item 1.Security and Issuer. This Amendment No. 4 to Schedule 13D (this "Amendment No. 4") amends and supplements the Statement on Schedule 13D filed with the Securities and Exchange Commission by the Reporting Persons on October 30, 2010 (the "Original 13D"), as amended by Amendment No. 1, dated February 17, 2012, Amendment No. 2, dated March 2, 2012 and Amendment No. 3, dated January 29, 2013 (the Original 13D, together with the amendments, the "Schedule 13D") with respect to the shares of Series A-2 Common Stock, par value $0.01 per share (the "Common Stock"), of Greektown Superholdings, Inc. a corporation organized under the laws of the state of Delaware (the "Issuer"). This Amendment No. 4 is being filed to furnish the additional information set forth herein. Information given in response to each item shall be deemed incorporated by reference in all other items, as applicable. Item 5.Purpose of Transaction. This Amendment No. 4is being filed solely to reflect a correction to a typographical error in the explanation at the bottom of each Reporting Persons' cover page relating to the number of shares held. CUSIP No. [] 13D/A Page6 of 6 Pages SIGNATURES After reasonable inquiry and to the best of his, her or its knowledge and belief, each of the persons signing below certifies that the information set forth in this statement is true, complete and correct. February 25, 2013 Date BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. /s/ Donald E. Morgan, III Signature Donald E. Morgan, III/Director Name/Title BRIGADE CAPITAL MANAGEMENT, LLC /s/ Donald E. Morgan, III Signature Donald E. Morgan, III/Managing Member Name/Title DONALD E. MORGAN, III /s/ Donald E. Morgan, III Signature
